Detailed Action
This action is in response to the application filed on June 22, 2021.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 2, 9 and 16 are objected to for “determining a mask size.” The claims may be allowable if claim 2 were to be rolled up into claim 1, claim 9 rolled into claim 8 and claim 16 rolled into claim 15. A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a double patenting ground in reference to application #16/280,219, provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 



                                          Double Patenting
1.    	The double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 

A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

2. 	Claims 1, 2, 8, 15 and 16 are rejected on the ground of obviousness-type double patenting as being unpatentable over claims 1, 2, 8, and 15 of U.S. Application No. 16/280,219. Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use similar limitations and they produce the same end results with omission of elements and functions.
Claim 1 of the ‘219 application recites a “mask size” in claim 1, and current application 16280252 recites a similar “mask size” in claim 2. If claim 2 is rolled up into claim1, the invention would be of similar scope of claim 1 of the ‘219 application.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed inventionto incorporate a “mask size” during the extraction of a set of characters for index keys to minimize the amount of data processed and thus to improve efficiency of the overall process by reducing use of computing resources. It is also noted that a person of ordinary skill in art would be motivated to omit the additional elements, such as the “mask size” of claims 1, 8 and 15 of U.S. Application No. 16/280,219 to arrive at the claims 1, 2, 8, and 15 of the instant application because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the 

This is an obviousness-type double patenting rejection.
Response to Arguments  
3.	Applicant’s arguments with respect to USC 103 rejection of claims 1-20 have been considered, and after further search and review of the references, the Office respectfully disagrees and maintains the rejection, with a re-mapping of the limitations. 

Applicant argues that “Passey does not teach, suggest, or disclose receiving any kind of requests for data much less a data request that comprises an “index key for data stored in a data table,” as recited in amended Claim 1. Thus, Passey fails to teach, suggest, or disclose a process that involves “receiv[ing] a data request comprising an index key for data stored in a data table,” as recited, in part, in amended Claim 1; Passey fails to teach, suggest, or disclose a process that involves “retriev[ing] a data location information linked with the index key from the index table” where “the data location information identifies a data table and a location within the data table where the data is stored,” as recited, in part, in amended Claim 1.”

Applicant further argues that Anderson “does not teach, suggest, or disclose any kind of process that involves determining “a set of index table references” based on an “index key” nor a process that uses such an “index table reference” to identify a table from among a plurality of tables. Thus, Anderson fails to teach, suggest, or disclose a process that involves “determin[ing] a set of index table references based on the index key” where “each index table reference comprises a subset of characters from the index key” and “each index table reference identifies an index table from among the plurality of index tables,” as recited, in part, in amended Claim 1. None of the other references alone or in combination with Anderson cure the deficiencies of Anderson.
	The Office respectfully disagrees, Passey teaches in Fig. 4A-4C and [0061]-[0062], a hash table which includes an index, initiator structures, process structures, and event queues. There is one initiator hash table per node and the initiator hash table maps the LINs of listening inodes to initiator structures. The listening inode is the inode which receives the request and is directed to the LIN which is the key for the initiator hash table. The respective LIN is put through a hash function which maps it to another number. That number is then divided by the size of the table, and the remainder is then used as the index into an array of linked list heads or buckets. The buckets point to the location. If multiple LINs hash to the same bucket, then there are multiple initiator structures held in that bucket. There are many data structures that may be used, including an: array, skip list, red/black tree, btree, splay tree, AVL tree, etc. The initiator hash table maps the LINs of listening inodes to initiator structures. The data location information identifies the table where the information is stored. 

In addition, Anderson teaches an index advice record engine which generates and stores index records. An index advice policy mechanism allows a user to define an index advice policy that specifies criteria for autonomic index creation, modification and deletion. The mechanism reads the index advice records, compares this information with the criteria in the user-defined index advice policies, and determines whether an index should be created, modified or deleted based on the information in the index advice records and the index advice policies. See Fig. 3 and 5, wherein an index typically has a primary key whose value determines the order of records in the index.

	Regarding independent claim 8 and 15, Applicant has not overcome the rejections. See arguments regarding same subject matter above.
	Regarding dependent claims 2-7, 9-14 and 16-20, Applicant has not overcome the rejections and they remain similarly rejected.
	Further, the Examiner cites particular paragraphs and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

                                                    Relevant Prior Art
2.	During the search for prior art, Examiner found the following references to be relevant to Applicant’s claimed invention. Each reference is listed on the Notice of References form included in this office action:
	McKinney et al. (US 2007/0198520 A1) - Atomic renaming and moving of data files while 	permitting lock-free look-ups.

	Traversat et al. (US 2012/0191860) - Peer-to-Peer Communication Pipes

	Wong et al. (US 7,937,375 B2) - Method and apparatus for masking index values in a database.
	
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Passey et al. (US 2010/0306786 A1) in view of Anderson et al. (US 2007/0294272 A1).

	Regarding claim 1, Passey teaches “A data retrieval device, comprising: a memory device operable to store;  a plurality of data tables; and  a plurality of index tables, wherein each index table comprises: a plurality of index keys and each key associated with data location information that identifies where data is stored and a hardware processor operatively coupled to the memory device, configured to: receive a data request comprising an index key for data for data stored in a data table, wherein the index key comprises a string of characters;” (See [004], [0034], [0041]) (One response has been to distribute processing requests across multiple nodes or devices. Distributed file system, inodes, are used to monitor and manipulate the files and directories within the system. An inode is a data structure that describes a file or directory and may be stored in a variety of locations within the data structure. Listening application is an indexing service which listens to a subdirectory recursively. An indexing service may, for example, store an index for a string of keywords and characters/phrases appearing within a certain group of documents.)

“each index table reference identifies an index table from among the plurality of index tables; identify a set of index tables corresponding with the set of index table references; identify a set of index tables from among the plurality of index tables corresponding with the set of index table references; indentify an index table fromthe set of index tables that contains the index key;” (See [0043], [0061]-[0062]) (The LIN, or Logical Inode Number, is a unique identifier for the file or directory. It uniquely refers to the on-disk data structures for the file or directory. It may also be used as the index for the in-memory inodes, such as the index for a cache of in-memory inodes stored on nodes 102.The initiator hash table 400 maps the LINs of listening inodes to initiator structures 404. As mentioned above, in the illustrated embodiment, a listening inode is the inode to which a listener is directed. The LIN is the key for the initiator hash table 400. The respective LIN is put through a hash function which maps it to another number. That number is then divided by the size of the table, and the remainder is then used as the index into an array of linked list heads or buckets. The initiator hash table 400 maps the LINs of listening inodes to initiator structures 404.)

“retrieve a data location information linked with the index key from the index table; retrieve the data from the data table based on the data location information; and output the retrieved data. (See Fig. 4C and [0041], [0043], [0067]) (An inode is a data structure that describes a file or directory and may be stored in a variety of locations within the data structure. The exemplary inode 200 also includes a LIN field 204. In one embodiment of a distributed file system, the LIN, is a unique identifier for the file or directory. It uniquely refers to the on-disk data structures for the file or directory. It may also be used as the index for the in-memory inodes, such as the index for a cache of in-memory inodes stored on nodes 102. Initiator structures 404 store global parameters for process structures 406 for respective inodes. The initiator structures 404 are indexed by the LIN of the listening inode in the initiator hash table index 402. In the illustrated embodiment, the only listeners that have been instantiated on Node 1 are the two listeners on inode 12. Therefore, there is only one corresponding initiator structure 404.)

But, Passey does not explicitly disclose “disclose “determine a set of index table references based on the index key, wherein: “each index table reference comprises a subset of characters from the index key; at least one of the index table references comprises a subset of characters from the index key and a wildcard character that represents any character;” However, Anderson teaches “determine a set of index table references based on the index key, wherein: “at least one of the index table references comprises one or more characters of the index key and a wildcard character that represents any character”
However, Anderson teaches “determine a set of index table references based on the index key, wherein: “each index table reference comprises a subset of characters from the index key; at least one of the index table references comprises a subset of characters from the index key and a wildcard character that represents any character;” However, Anderson teaches “determine a set of index table references based on the index key, wherein: “at least one of the index table references comprises one or more characters of the index key and a wildcard character that represents any character”  (See [0026], [0047]) (According to the preferred embodiments, an index advice record engine generates and stores index advice records. An index typically has a primary key whose value determines the order of records in the index. For example, the "*" at the end of DEVELOP* is a wildcard that specifies to include any schema that has the root name of DEVELOP. This means that any index advice record that specifies a schema with a root name of DEVELOP will be excluded from consideration. Table may be defined to have either a unique weight for each graphic character or shared weights for some graphic characters. If a table contains unique weights for each character within the character set, the table is known as a unique-weight table. If a table contains some graphic characters that share the same weight, the table is known as a shared-weight table. For example, to sort the graphic character capital letter A and the graphic character small letter a together, a shared-weight table may be defined that shares indicates both capital and small letter A have a shared weight. If you want to sort these graphic characters separately, a unique-weight table could be defined.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Passey (Systems and Methods for Notifying Listeners of Events) with Anderson (Apparatus and Method for Autonomic Index Creation, Modification and Deletion in order to alleviate human users from most of the work of manually creating, modifying and deleting indexes.  Anderson, [008]. One having ordinary skill would also be motivated to combine Passey and Anderson, in view of the suggestions provided by Anderson in paragraph [007], which suggests, “Without a way to autonomically create, modify and delete indexes, the database industry will continue to suffer from inefficient, manual methods of managing indexes.”

Regarding claim 2, Passey in view of Anderson discloses “The device of claim 1, wherein determining the set of index table references comprises: determining a mask size; extracting a set of characters from the index key starting from the beginning of the index key, wherein the number of extracted characters is equal to the mask size; and replacing a character from the set of characters with a wildcard character.” (See [0063]) (May include an attribute change, creation, deletion, size change, remove, content change, sizing increase, attribute change, link count change, rename, access revoke, create, rename from here, rename to here, rename within same directory, event occurred on file, event occurred on directory, size change, permission change, and/or other events. The event mask is a list of all the events the listener is listening for. See also Anderson, [0047], Depending on the requirements, a table may be defined to have either a unique weight for each graphic character or shared weights for some graphic characters.)

Regarding claim 3, Passey in view of Anderson discloses “The device of claim 1, wherein identifying the index table from the set of index tables that contains the index key comprises searching the set of index tables in parallel.” (See [008]) (For each of the plurality of files, a first data structure configured to track a set of listening files that are listening for events that affect the corresponding file; a plurality of processes that each listen for events that affect at least one of the plurality of files; a second data structure configured to track, for each of the plurality of files, which of the plurality of processes are listening to each of the files; a listening module configured to receive an identifier for a first file of the plurality of files and to determine whether the first file is relevant to any of the plurality of processes using the first data structure and the second data structure; a traverse module configured to traverse a first set of first data structures that correspond to a subset of the plurality of files that represent one branch of the tree; and an update module configured to update at least one of the corresponding first data structures of the file in at least one traversed level by reviewing a scope of at least one of the listening files of the first data structure that corresponds to the file's parent.)

Regarding claim 4, Passey in view of Anderson discloses “The device of claim 1, wherein each index table reference comprises fewer characters than the number of characters in the index key.” (See Anderson: [0047]) (A table may be defined to have either a unique weight for each graphic character or shared weights for some graphic characters. If a table contains unique weights for each character within the character set, the table is known as a unique-weight table. If a table contains some graphic characters that share the same weight, the table is known as a shared-weight table. For example, to sort the graphic character capital letter A and the graphic character small letter a together, a shared-weight table may be defined that shares indicates both capital and small letter A have a shared weight. If you want to sort these graphic characters separately, a unique-weight table could be defined.)

Regarding claim 5, Passey in view of Anderson discloses “The device of claim 1, wherein identifying the set of index tables comprises identifying one or more network devices storing at least one index table from the set of index tables.” (See Anderson: [0050]) (The index advice records 340 in FIG. 3 may include a large number of index advice records for many different tables based on many different queries.)
Regarding claim 6, Passey in view of Anderson discloses “The device of claim 1, wherein identifying the index table that contains the index key comprises comparing the index key to the index keys stored the set of index tables.” (See Anderson: [0048]) (Before using an existing index, the database ensures the attributes of the columns (selection, join, or grouping columns) match the attributes of the key columns in the existing index. The sort sequence table is an additional attribute that must be compared. The sort sequence table associated with the table must match the sort sequence table with which the existing index was built. The database compares the sort sequence tables. If they do not match, the existing index cannot be used.)

Regarding claim 7, Passey in view of Anderson discloses “The device of claim 1, wherein: receiving the index key comprises receiving the index key from a user device; and outputting the data comprises sending the data to the user device.” (See Anderson: Fig. 1 and [0032]) (Data 121 represents any data that serves as input to or output from any program in computer system 100.)

As per claim 8, this claim is rejected based on rationale given above for rejected claim 1 and is similarly rejected.

Regarding claim 9, Passey in view of Anderson discloses “The method of claim 8, wherein determining the set of index table references comprises: determining a mask size; extracting a set of characters from the index key starting from the beginning of the index key, wherein the number of extracted characters is equal to the mask size; and replacing a character from the set of characters with a wildcard character.” (See [0063]) (May include, without limitation, attribute change, creation, deletion, size change, remove, content change, sizing increase, attribute change, link count change, rename, access revoke, create, rename from here, rename to here, rename within same directory, event occurred on file, event occurred on directory, size change, permission change, and/or other events. The event mask is a list of all the events the listener is listening for. See also Anderson, [0047], Depending on the requirements, a table may be defined to have either a unique weight for each graphic character or shared weights for some graphic characters.)

Regarding claim 10, Passey in view of Anderson discloses “The method of claim 8, wherein identifying the index table from the set of index tables that contains the index key comprises searching the set of index tables in parallel.” (See [008]) (For each of the plurality of files, a first data structure configured to track a set of listening files that are listening for events that affect the corresponding file; a plurality of processes that each listen for events that affect at least one of the plurality of files; a second data structure configured to track, for each of the plurality of files, which of the plurality of processes are listening to each of the files; a listening module configured to receive an identifier for a first file of the plurality of files and to determine whether the first file is relevant to any of the plurality of processes using the first data structure and the second data structure; a traverse module configured to traverse a first set of first data structures that correspond to a subset of the plurality of files that represent one branch of the tree; and an update module configured to update at least one of the corresponding first data structures of the file in at least one traversed level by reviewing a scope of at least one of the listening files of the first data structure that corresponds to the file's parent.)

Regarding claim 11, Passey in view of Anderson discloses “The method of claim 8, wherein each index table reference comprises fewer characters than the number of characters in the index key.” (See Anderson: [0047]) (A table may be defined to have either a unique weight for each graphic character or shared weights for some graphic characters. If a table contains unique weights for each character within the character set, the table is known as a unique-weight table. If a table contains some graphic characters that share the same weight, the table is known as a shared-weight table. For example, to sort the graphic character capital letter A and the graphic character small letter a together, a shared-weight table may be defined that shares indicates both capital and small letter A have a shared weight. If you want to sort these graphic characters separately, a unique-weight table could be defined.)

Regarding claim 12, Passey in view of Anderson discloses “The method of claim 8, wherein identifying the set of index tables comprises identifying one or more network devices storing at least one index table from the set of index tables.” (See Anderson: [0050]) (The index advice records 340 in FIG. 3 may include a large number of index advice records for many different tables based on many different queries.)

Regarding claim 13, Passey in view of Anderson discloses “The method of claim 8, wherein identifying the index table that contains the index key comprises comparing the index key to the index keys stored the set of index tables.” (See Anderson: [0048]) (Before using an existing index, the database ensures the attributes of the columns (selection, join, or grouping columns) match the attributes of the key columns in the existing index. The sort sequence table is an additional attribute that must be compared. The sort sequence table associated with the table must match the sort sequence table with which the existing index was built. The database compares the sort sequence tables. If they do not match, the existing index cannot be used.)

Regarding claim 14, Passey in view of Anderson discloses “The method of claim 8, wherein: receiving the index key comprises receiving the index key from a user device; and outputting the data comprises sending the data to the user device.” (See Anderson: Fig. 1 and [0032]) (Data 121 represents any data that serves as input to or output from any program in computer system 100.)

As per claim 15, this claim is rejected based on rationale given above for rejected claim 1 and is similarly rejected, including “A computer program comprising executable instructions stored in a non-transitory computer readable medium that when executed by a processor causes the processor to:” (See Anderson; [0038]) (As shown in FIG. 1, computer system 100 comprises one or more processors 110, a main memory 120, a mass storage interface 130, a display interface 140, and a network interface 150. Invention is capable of being distributed as a program product in a variety of forms, and that the present invention applies equally regardless of the particular type of computer-readable media used to actually carry out the distribution. Examples of suitable computer-readable media include: recordable media such as floppy disks and CD-RW (e.g., 195 of FIG. 1).

Regarding claim 16, Passey in view of Anderson discloses “The computer program product of claim 15, wherein determining the set of index table references comprises: determining a mask size; extracting a set of characters from the index key starting from the beginning of the index key, wherein the number of extracted characters is equal to the mask size; and replacing a character from the set of characters with a wildcard character.” (See [0063]) (May include, without limitation, attribute change, creation, deletion, size change, remove, content change, sizing increase, attribute change, link count change, rename, access revoke, create, rename from here, rename to here, rename within same directory, event occurred on file, event occurred on directory, size change, permission change, and/or other events. The event mask is a list of all the events the listener is listening for. See also Anderson, [0047], Depending on the requirements, a table may be defined to have either a unique weight for each graphic character or shared weights for some graphic characters. If a table contains unique weights for each character within the character set, the table is known as a unique-weight table.)

Regarding claim 17, Passey in view of Anderson discloses “The computer program product of claim 15, wherein identifying the index table from the set of index tables that contains the index key comprises searching the set of index tables in parallel.” (See [008]) (For each of the plurality of files, a first data structure configured to track a set of listening files that are listening for events that affect the corresponding file; a plurality of processes that each listen for events that affect at least one of the plurality of files; a second data structure configured to track, for each of the plurality of files, which of the plurality of processes are listening to each of the files; a listening module configured to receive an identifier for a first file of the plurality of files and to determine whether the first file is relevant to any of the plurality of processes using the first data structure and the second data structure; a traverse module configured to traverse a first set of first data structures that correspond to a subset of the plurality of files that represent one branch of the tree; and an update module configured to update at least one of the corresponding first data structures of the file in at least one traversed level by reviewing a scope of at least one of the listening files of the first data structure that corresponds to the file's parent.)

Regarding claim 18, Passey in view of Anderson discloses “The computer program product of claim 15, wherein identifying the set of index tables comprises identifying one or more network devices storing at least one index table from the set of index tables.” (See Anderson: [0050]) (The index advice records 340 in FIG. 3 may include a large number of index advice records for many different tables based on many different queries.)

Regarding claim 19, Passey in view of Anderson discloses “The computer program product of claim 15, wherein identifying the index table that contains the index key comprises comparing the index key to the index keys stored the set of index tables.” (See Anderson: [0048]) (Before using an existing index, the database ensures the attributes of the columns (selection, join, or grouping columns) match the attributes of the key columns in the existing index. The sort sequence table is an additional attribute that must be compared. The sort sequence table associated with the table must match the sort sequence table with which the existing index was built. The database compares the sort sequence tables. If they do not match, the existing index cannot be used.)

Regarding claim 20, Passey in view of Anderson discloses “The computer program product of claim 15, wherein: receiving the index key comprises receiving the index key from a user device; and outputting the data comprises sending the data to the user device.” (See Anderson: Fig. 1 and [0032]) (Data 121 represents any data that serves as input to or output from any program in computer system 100.)




Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY M MCGHEE whose telephone number is (313)446-6581.  The examiner can normally be reached on Mon-Fri, 9am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRACY M MCGHEE/Examiner, Art Unit 2154      

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154